                                                                                    EXHIBIT 7
     Case 2:20-cv-01526-SJF-ARL Document 28-7 Filed 11/20/20 Page 1 of 1 PageID #: 216




Kevon Lakeman
Credit/Risk Analyst
First Data, 3975 NW 120th Ave, Coral Springs, FL 33065
Office: Office: 954‐845‐4346 Fax: 402‐315‐5701
Kevon.Lakeman@firstdata.com | firstdata.com




ATTENTION: This email may contain privileged and confidential information intended only for the use of the individual(s)
named above. If you are not the intended recipient, please delete the email and any attachments and notify me
immediately. Thank you.


The information in this message may be proprietary and/or confidential, and protected from disclosure. If the reader of
this message is not the intended recipient, or an employee or agent responsible for delivering this message to the
intended recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this communication in error, please notify First Data immediately by replying to
this message and deleting it from your computer.




                                                             7
